 In the Matter ofDANITAHosiiuiMANL`rAC7 ul uNuCo.,INC.,EMPLOYERaiulAMERICAN FEDERATIONOFHOSIERY WoRuERS, CIO,PETITIONERCase No. 1,0-R-1878SECOND SUPPLEMENTAL DECISIONJanuary 16, 1947On December 12, 1946, the Board issued a Supplemental Decisionand Certification, in which it overruled Objections to the election filedby the Employer for reasons stated in the Regional Director's Reporton Objections.It was noted in the Supplemental Decision and Certi-fication that no exceptions to the Regional Director's Report had beenfiled.After the issuance of the Supplemental Decision and Certification,Josef Jaffe, of Philadelphia, Pennsylvania, counsel for the Employer,informed the Board that he had not received a copy of the RegionalDirector's Report on Objections.,The Board thereupon communi-cated with counsel, enclosing a copy of the Regional Director's Report,and advising him that he had until December 30, 1946, to file Excep-tions to the Report on behalf of the Employer. Subsequently, onDecember 23, 1946, Exceptions to the Report were filed by counsel forthe Employer.In its original Objections the Employer requested that the electionbe set aside, averring, in part:1.That the date of election was fixed on a national holiday.2.That the date of election was fixed on a State holiday.3.That the election day was fixed on a General Election date,which made it impossible for any of the executive help of theEmployer to be present or to act as observers, as permitted by theNational Labor Relations Board.The Regional Director, in his Report on Objections, recommended thatthe objections be overruled, stating as follows :While it is true that the election was held on November 5,which was the general election day, it does not appear that arepresentative number of employees were unable to vote for thatreason since 54 out of the approximately 60 eligible voters ap-'A copy of the-Reportwas, however,served upon the Employer at Crossville, Tennessee.72NLRB,No26162 DANITA HOSIERYMANUFACTURING CO., INC.163peared and cast valid ballots.The Employer was represented byan observer who signed both the Tally of Ballots and the Certifica-tion on Conduct of Election and under the limitations usuallyprescribed by the Regional Director as to appointment of observ-ers none of the executives of the employer would have been per-mitted to act as observers since only non-supervisory employeesare permitted to act as such.In its Exceptions filed on December 23, 1946, the Employer set forththe following allegations :1.The employer had no opportunity to check the list of eligiblevoters.2.The employer had no opportunity to challenge the votes ofemployees voting who may not have been eligible to vote.3. It is denied that the employer was represented by any ob-server authorized to act for the employer or who was authorizedto sign the Tally of Ballots and the Certification on Conduct ofElection.4.That the holding of the election on November 5, 1946 consti-tuted a substantial and material issue which adversely affected therights of the employer.The first allegation of the Exceptions raises new matter in the natureof an Objection.And the second and third allegations do likewise,for the Employer merely contended in its Objections that it was de-prived of the right to representation at the election by executive helpbecause the balloting was conducted on a "General Election date."Inasmuch as the time for filing Objections to the election expired longbefore the Employer's Exceptions were submitted, these three itemshave not been seasonably advanced.Furthermore,as respectsall four allegations and the Employer'soriginal Objections, the Employer indicates in its Objections that itreceived advance.notice that the election was to be held on November5, 1946, and it was consequently afforded every opportunity to safe-guard its rights by having an authorized observer present at the pollswho could verify the eligibility list and challenge voters.'ThatNovember 5, 1946, was a political election day does not persuade usthat not one person was available who could have qualified and actedas an observer fo-r the Employer.3Nor do we find any merit in thecontention implicit in the Employer's Objections that a Board electionis invalid if conducted on a "holiday."2Assuming,as the Employer asserts, that the observer who signed the Tally of Ballotsand Certification on Conduct of Election on behalf of the Employer was not duly authorizedby the Employer to do so3The polls in the Board election were apparently open for only 2 hours : fioru 2 30 to4 30 p.m. 164DECISIONS OF NATIONALLABOR RELATIONS BOARDFor these reasons, as well as those contained in the Regional Di-rector'sReport, the Employer's Objections and Exceptions are re-jected, and the Certification which we issued on December 12, 1946,shall be permitted to stand.CHAIRMAN HERZOC took no part in the consideration of the aboveSecond Supplemental Decision.